DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.

Response to Amendment
This communication is in response to the amendment filed on 22 February 2022.
Claims 1, 8 and 15 are amended.
Claims 1-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 22 February 2022:
a.	Rejections of the pending claims under 35 U.S.C. 112(a) are withdrawn in view of Applicant’s amendments.

	On pages 9-14 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the following limitation of claim 1:
“triggered by an instruction from a content server user to share an item with a cloud system user, making an application programming interface (API) call to a cloud system, the API call made by a content server operating behind a firewall in an enterprise computing environment, the item managed by the content server behind the firewall, the cloud system operating in a cloud computing environment that is separate from, external to, and independent of the enterprise computing environment, the API call containing information identifying the content server user, the cloud system user, and the item.”

In support of this argument, Applicant makes the following assertions regarding the teachings of Mc Erlean:
“There is no indication that an internal user triggers the on-premise repository to make a call to the cloud-based repository to store a copy of the item” (remarks, page 10, first paragraph). In addition, “There is, however, no disclosure that the on-premise repository makes a call to the cloud-based repository, particularly in response to being triggered by an instruction from an internal user to share an item with a cloud system user, as recited in the claim” (remarks, page 12, last full paragraph). Furthermore, “none of the disclosure teaches making a call from the on-premise repository to the cloud-based repository to share the content, particularly in response to being triggered by an instruction of the internal user” (remarks, page 13, first full paragraph).
After citing and discussing Mc Erlean para. 0027, “The Applicant submits that the statement that the internal user can create a link between item 102 in the on-premise repository and item 102A in the cloud-based repository assumes and implies that the items are already stored in the respective repositories” (paragraph spanning pages 12-13).
“paragraph 0040 clearly fails to teach that any such call to the cloud-based repository would include information identifying the content server user, the cloud system user, and the item, as specifically set forth in the limitation” (remarks, page 13, second full paragraph).

The Office respectfully disagrees with the above remarks. Assertion (a) is incorrect because Applicant has failed to properly consider the teachings of Mc Erlean Mc Erlean teaches a technique for content sharing (see Mc Erlean abstract) in which a user 112 accesses on-premise installation 106 (see Mc Erlean para. 0030 and Fig. 1) to make addition of a content item 102 (see Mc Erlean para. 0037 and Fig. 1). Mc Erlean’s user 112 adding content item 102 triggers the creation of cloud copy 102A at cloud-based installation 120 (see Mc Erlean para. 0037 and Fig. 1), enabling access by a cloud system user 108 (see Mc Erlean para. 0030 and Fig. 1). The creation of cloud copy 102A at cloud-based installation 120 is achieved by on-premise installation 106 “pushing” this change to the cloud (see Mc Erlean para. 0028, 0037, and Fig. 1). That is, Mc Erlean’s on-premise installation 106 calls upon cloud-based installation 120 to create cloud copy 102A. Therefore, it is clear that Mc Erlean teaches the on-premise installation making a call to the cloud-based installation, in response to being triggered by an instruction from an internal user to share an item with a cloud system user, as recited in the claim. 
Applicant’s assertion (b) is incorrect because it contradicts the explicit teachings of Mc Erlean and the well-established technical meaning of the word “copy.” As to the latter, the term “copy” is used in communications to mean “To reproduce information in a new location1.” Hence, Mc Erlean’s teaching of cloud copy 102A does not imply a pre-existing content item, but rather it implies a content item that has been newly reproduced, i.e. one that has been copied over from another location. As set forth above, Mc Erlean’s user 112 adds content item 102 to on-premise installation 106, triggering the creation of cloud copy 102A at cloud-based installation 120 (see Mc Erlean para. 0037 and Fig. 1). Hence, Mc Erlean explicitly teaches that cloud copy 102A is created in response to the addition of content item 102, and this directly contradicts Applicant’s assumption “that the items are already stored in the respective repositories.” 
Applicant’s assertion (c) is incorrect because it contradicts the teachings of Mc Erlean. Paragraph 0040 of Mc Erlean is as follows (emphasis added):
[0040] The messaging exchanged between the on-premise installation 106 and the location 124 to relay entries in the audit logs 302, 312 can optionally include an aggregated set of a plurality of deltas that are not mutually inconsistent. In other words, a synchronization message can include a set of queued deltas that can be applied atomically. If two conflicting changes are reflected in one of the audit logs 302, 312 (e.g. if two different users made conflicting changes to a title or other metadata of the content node 102), the conflicting changes are not packaged into a single message but are instead communicated separately. In this manner, a "current" synchronized version of the content node 102 or cloud copy 102A of the content node can be assembled based on a single message exchanged at each push or pull synchronization. This assembly of a synchronized version can be made possible by the atomicity of the messages, which prohibits the inclusion of conflicting delta information. The separate communication of any conflicting delta information can result in potentially inconsistent versions of the content node 102 or cloud copy 102A. These inconsistent versions can be handled according to conflict resolution rules. Examples of such rules can include designating that either the most recent version of the cloud copy 102A or the most recent version of the on-premise content node 102 always "wins" in a conflict, giving precedence to changes made by a certain user or type of user if a conflict occurs, etc.

As highlighted above, Mc Erlean teaches maintenance of audit logs for changes made to either content item 102 or cloud copy 102A. These audit logs include delta information about each particular change made and the particular user that made the change, enabling the system to resolve conflicts by giving precedence to one particular user over another. The paragraph also makes clear that the information in these audit logs is sent in synchronization messages, in order to synchronize content item 102 and cloud copy 102A. Therefore, it is clear that Mc Erlean’s “call” to synchronize content item 102 and cloud copy 102A includes information identifying user 112 of on-premise installation 106, user 108 of cloud-based installation 120, and the content item itself.

	On page 13 of Applicant’s remarks, Applicant argues that Mc Erlean fails to teach or suggest the following limitation of claim 1: “responsive to the API call from the content server, storing, by the cloud system, a version of the item for an account of the content server user in the cloud system.” In support of this argument, Applicant asserts the following: “Mc Erlean fails to disclose that any such call is made. Accordingly,
Mc Erlean also fails to disclose that any action (e.g., storing a version of the content item) is taken in response to such a call.”
	The Office respectfully disagrees with the above remarks. Mc Erlean teaches the claimed “call,” as set forth above. Further as set forth above, Mc Erlean’s user 112 adds content item 102 to on-premise installation 106, triggering the creation of cloud copy 102A at cloud-based installation 120 (see Mc Erlean para. 0037 and Fig. 1). Mc Erlean further teaches that user 108 accesses cloud copy 102A via cloud-based installation 120 (see Mc Erlean para. 0030 and Fig. 1). Hence, Mc Erlean teaches the limitation as claimed.

Independent claims 8 and 15 recite limitations similar to those of claim 1 and are unpatentable over the prior art for the same reasons that claim 1 is unpatentable, as set forth above.

Dependent claims 2-7, 9-14, and 16-20 are unpatentable over the prior art for the same reasons that claims 1, 8, and 15 are unpatentable, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mc Erlean et al. (U.S. Patent Application Publication No. 20150101021 A1, hereinafter referred to as Mc Erlean) in view of Kline, III et al. (U.S. Patent Application Publication No. 20130179947 A1, hereinafter referred to as Kline).
As to claim 1, Mc Erlean teaches a method of bidirectional content synching and collaboration (see Mc Erlean para. 0019-0020 and Fig. 1: a system for synchronization of content that supports collaboration between users), the method comprising:
triggered by an instruction from a content server user (see Mc Erlean para. 0030 and Fig. 1: user 112 accesses on-premise installation 106; and see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120) to share (see Mc Erlean abstract: the technique of the invention enables content to be shared) an item with a cloud system user (see Mc Erlean para. 0030 and Fig. 1: user 108 accesses cloud-based installation 120; and see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120), making a call to a cloud system (see Mc Erlean para. 0028 and Fig. 1: automatic synchronization is achieved by on-premise installation 106 pushing changes to the cloud. Note: Mc Erlean’s pushing of synchronization changes from on-premise installation 106 to cloud-based installation 120 corresponds to the claimed “call”), the call made by a content server operating behind a firewall in an enterprise computing environment, the item managed by the content server behind the firewall (see Mc Erlean para. 0025 and Fig. 1: on-premise installation 106 is a content management system (CMS) that manages content item 102, and it is protected by firewall 110), the cloud system operating in a cloud computing environment that is separate from (see Mc Erlean para. 0022 and Fig. 1: cloud-based installation 120 is separate from on-premise installation 106), external to (see Mc Erlean para. 0025 and Fig. 1: cloud-based installation 120 is external to on-premise installation 106), and independent of the enterprise computing environment (see Mc Erlean para. 0022 and Fig. 1: the cloud-based installation is a second Content Management System (CMS) installation, i.e. it is independent of the first, on-premise CMS installation; and see Mc Erlean para. 0050 and Fig. 1: content node 102 in on-premise installation 106 and its cloud copy 102A in cloud-based installation 120 are both changed concurrently and simultaneously, i.e. the two installations operate independently), the call containing information identifying the content server user, the cloud system user, and the item (see Mc Erlean para. 0040 and Fig. 3: the system communicates change information that includes information about the users that made changes and the content that was changed);
responsive to the call from the content server (see Mc Erlean para. 0028 and Fig. 1: automatic synchronization is achieved by on-premise installation 106 pushing changes to the cloud), storing, by the cloud system, a version of the item for an account of the content server user in the cloud system (see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120), the version of the item in the cloud system accessible by the cloud system user through an account of the cloud system user in the cloud system (see Mc Erlean para. 0030 and Fig. 1: user 108 accesses cloud copy 102A via cloud-based installation 120), wherein the item is not locked by the content server such that the content server user and the cloud system user can collaborate on the item contemporaneously (see Mc Erlean para. 0050 and Fig. 1: content node 102 and its cloud copy 102A are both changed concurrently and simultaneously);
responsive to the cloud system user modifying the version of the item shared by the content server user, generating, by the cloud system, an event describing the modifying of the version of the item by the cloud system user (Note: In accordance with its definition in the relevant art, the term “event” is used to refer to a) an “activity that affects the records in a file2”, and b) the description of such activity as recorded in a log file3. Read in light of the instant specification4, the term “event” is interpreted according to the latter meaning.
See Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312);
storing the event in the cloud system (see Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312) until the content server polls the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a computing device, either randomly or according to a predefined schedule5. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: CMS 106 pulling changes from cloud copy 102A on a periodic basis, as taught by Mc Erlean, corresponds to the claimed “content server polls the cloud system”; Note: Kline also teaches polling a cloud system, see Kline para. 0207);
sending, by the content server from behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), a polling request to the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a network device, either randomly or according to a predefined schedule6. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: Kline also teaches polling a cloud system, see Kline para. 0207);
responsive to the polling request from the content server, communicating the event describing the modifying of the version of the item by the cloud system user to the content server (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106), the communicating performed by an event service of the cloud system (see Mc Erlean para. 0023: the system comprises services for managing content and metadata; Note: Kline also teaches this subject matter, see Kline para. 0207 and 0368);
updating, by the content server, an audit log to include the event (see Mc Erlean para. 0037 and Fig. 3: changes are stored in audit log 302); and
updating, by the content server, the item managed by the content server behind the firewall in the enterprise computing environment to reflect the modifying of the version of the item by the cloud system user  (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106) such that the item managed by the content server in the enterprise computing environment is in sync with the version of the item in the cloud system (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106, in order to achieve automatic synchronization of content);
determining, by the content server, whether the item managed by the content server in the enterprise computing environment has been modified (see Mc Erlean para. 0037 and Fig. 3: changes to on-premises content 102 are stored in audit log 302);
responsive to the item managed by the content server in the enterprise computing environment having been modified, making a call to the cloud system with a delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A); and
updating, by the cloud system responsive to the call, the version of the item in the cloud system to reflect the delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A) such that the version of the item in the cloud system is in sync with the item managed by the content server in the enterprise computing environment (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A).
Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call to a cloud system.
However, Kline teaches:
making an application programming interface (API) call (see Kline para. 0447: network operations are performed using an API) to a cloud system (see Kline para. 0447: cloud computing environment).
Mc Erlean and Kline are analogous art at least to the extent that both relate to synchronization of data with the cloud in order to achieve cloud-based collaboration (see, for example, Mc Erlean para. 0019-0020, and Kline para. 0034-0035). Although Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call, Kline teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mc Erlean to include the teachings of Kline because it enables leveraging third-party solutions such as the Legion of Bouncy Castle APIs (see Kline para. 0404), a widely-used collection of cryptography APIs7, enhancing the security and interoperability of the system (see Kline para. 0404, 0417, and 0423).

As to claim 2, Mc Erlean as modified by Kline teaches wherein the delta reflects a change made by the content server or a user of the content server to the item managed by the content server in the enterprise computing environment (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A).

As to claim 3, Mc Erlean as modified by Kline teaches further comprising:
responsive to each action by any cloud system user permitted by the content server user to access the version of the item in the cloud system, generating, by the cloud system, an event describing the each action (see Mc Erlean para. 0039 and Fig. 3: changes made to on-premises content 102 and cloud copy 102A are stored in on-premises audit log 302 and tenant audit log 312, respectively).

As to claim 4, Mc Erlean as modified by Kline teaches further comprising:
storing events in a database of the cloud system (see Mc Erlean para. 0039 and Fig. 3: changes made to cloud copy 102A are stored in tenant audit log 312); and
responsive to a polling request from the content server from behind the firewall of the enterprise computing environment (see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds), communicating, by the event service of the cloud system, the events to the content server (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106; and see Kline para. 0207 and 0368: synchronization service).

As to claim 5, Mc Erlean as modified by Kline teaches  further comprising:
interpreting, by the content server, a file deletion event (see Mc Erlean para. 0026: remote users 210 have delete permissions; and see Kline para. 0228-0229: file deletion event) communicated to the content server by the event service of the cloud system (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106) responsive to a polling request from the content server from behind the firewall of the enterprise computing environment (see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; and Kline para. 0207: polling for data updates); and
determining, by the content server, whether to take any action on the file deletion event (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106; and see Kline para. 0228-0229: file deletion event).

As to claim 6, Mc Erlean as modified by Kline teaches wherein the polling request comprises a Hypertext Transfer Protocol (HTTP) request (see Mc Erlean para. 0028: exchange of synchronization information is done via HTTPS) and wherein the event comprises a JavaScript Object Notation object that describes a current state of the version of the item in the cloud system (see Kline para. 0252, 0254, and Fig. 15: file version information implemented as JSON).

As to claim 7, Mc Erlean as modified by Kline teaches wherein the item comprises a file or a folder (see Mc Erlean para. 0025 and Fig. 1: synchronization of files and folders).

As to claim 8, Mc Erlean teaches a system for bidirectional content synching and collaboration (see Mc Erlean para. 0019-0020 and Fig. 1: a system for synchronization of content that supports collaboration between users), the system comprising:
a content server operating behind a firewall in an enterprise computing environment (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the content server having a processor, a non-transitory computer-readable medium, and stored instructions translatable by the processor (see Mc Erlean para. 0010: the method of the invention is performed by a computer system having a processor and a computer-readable storage medium that stores a program for execution by the processor), the content server communicatively connected to a cloud system in a cloud computing environment that is separate from (see Mc Erlean para. 0022 and Fig. 1: cloud-based installation 120 is separate from on-premise installation 106), external to (see Mc Erlean para. 0025 and Fig. 1: cloud-based installation 120 is external to on-premises installation 106), and independent of the enterprise computing environment (see Mc Erlean para. 0022 and Fig. 1: the cloud-based installation is a second Content Management System (CMS) installation, i.e. it is independent of the first, on-premises CMS installation; and see Mc Erlean para. para. 0050 and Fig. 1: content node 102 in on-premise installation 106 and its cloud copy 102A in cloud-based installation 120 are both changed concurrently and simultaneously, i.e. the two installations operate independently), the stored instructions when translated by the processor perform:
triggered by an instruction from a content server user (see Mc Erlean para. 0030 and Fig. 1: user 112 accesses on-premise installation 106; and see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120) to share (see Mc Erlean abstract: the technique of the invention enables content to be shared) an item with a cloud system user (see Mc Erlean para. 0030 and Fig. 1: user 108 accesses cloud-based installation 120; and see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120), making a call to the cloud system (see Mc Erlean para. 0028 and Fig. 1: Automatic synchronization is achieved by on-premise installation 106 pushing changes to the cloud. Note: Mc Erlean’s pushing of synchronization changes from on-premise installation 106 to  cloud-based installation 120 corresponds to the claimed “call”), the item managed by the content server behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the call containing information identifying the content server user, the cloud system user, and the item (see Mc Erlean para. 0040 and Fig. 3: the system communicates change information that includes information about the users that made changes and the content that was changed), wherein, responsive to the call from the content server (see Mc Erlean para. 0028 and Fig. 1: Automatic synchronization is achieved by on-premise installation 106 pushing changes to the cloud), the cloud system stores a version of the item for an account of the content server user in the cloud system (see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120), the version of the item in the cloud system accessible by the cloud system user through an account of the cloud system user in the cloud system (see Mc Erlean para. 0030 and Fig. 1: external user 108 accesses cloud copy 102A via cloud-based installation 120), and wherein, responsive to the cloud system user modifying the version of the item shared by the content server user, the cloud system generates an event describing the modifying of the version of the item by the cloud system user (Note: In accordance with its definition in the relevant art, the term “event” is used to refer to a) an “activity that affects the records in a file8”, and b) the description of such activity as recorded in a log file9. Read in light of the instant specification10, the term “event” is interpreted according to the latter meaning.
See Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312), wherein the event is stored in the cloud system (see Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312) until the content server polls the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a computing device, either randomly or according to a predefined schedule11. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: CMS 106 pulling changes from cloud copy 102A on a periodic basis, as taught by Mc Erlean, corresponds to the claimed “content server polls the cloud system”; Note: Kline also teaches polling a cloud system, see Kline para. 0207);
sending, from behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), a polling request to the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a network device, either randomly or according to a predefined schedule12. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: Kline also teaches polling a cloud system, see Kline para. 0207), wherein, responsive to the polling request, an event service of the cloud system (see Mc Erlean para. 0023: the system comprises services for managing content and metadata; Note: Kline also teaches this subject matter, see Kline para. 0207 and 0368) communicates the event describing the modifying of the version of the item by the cloud system user to the content server (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106);
updating an audit log to include the event  (see Mc Erlean para. 0037 and Fig. 3: changes are stored in audit log 302);
updating the item managed by the content server in the enterprise computing environment to reflect the modifying of the version of the item by the cloud system user (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106) such that the item managed by the content server behind the firewall in the enterprise computing environment is in sync with the version of the item in the cloud system (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106, in order to achieve automatic synchronization of content);
determining whether the item managed by the content server in the enterprise computing environment has been modified (see Mc Erlean para. 0037 and Fig. 3: changes to on-premises content 102 are stored in audit log 302); and
responsive to the item managed by the content server in the enterprise computing environment having been modified, making a call to the cloud system with a delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A), wherein, responsive to the call, the cloud system updates the version of the item in the cloud system to reflect the delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A) such that the version of the item in the cloud system is in sync with the item managed by the content server in the enterprise computing environment (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A).
Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call to a cloud system.
However, Kline teaches:
making an application programming interface (API) call (see Kline para. 0447: network operations are performed using an API) to a cloud system (see Kline para. 0447: cloud computing environment).
Mc Erlean and Kline are analogous art at least to the extent that both relate to synchronization of data with the cloud in order to achieve cloud-based collaboration (see, for example, Mc Erlean para. 0019-0020, and Kline para. 0034-0035). Although Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call, Kline teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mc Erlean to include the teachings of Kline because it enables leveraging third-party solutions such as the Legion of Bouncy Castle APIs (see Kline para. 0404), a widely-used collection of cryptography APIs13, enhancing the security and interoperability of the system (see Kline para. 0404, 0417, and 0423).

As to claim 9, see the rejection of claim 2 above.

As to claim 10, Mc Erlean as modified by Kline teaches wherein the stored instructions when translated by the processor further perform:
sending a polling request from behind the firewall to the event service of the cloud system periodically (see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds).

As to claim 11, Mc Erlean as modified by Kline teaches wherein the stored instructions when translated by the processor further perform:
responsive to an instruction from the content server user to share a folder with the cloud system user (see Mc Erlean para. 0025 and Fig. 1: synchronization of folders), making an API call to the cloud system (see Kline para. 0447: network operations are performed using an API), the API call containing information identifying the content server user, the cloud system user, and a folder name (see Mc Erlean para. 0040 and Fig. 3: the system communicates change information that includes information about the users that made changes and the content that was changed), wherein the cloud system creates a cloud folder for the account of the content server user using the folder name and makes the cloud folder accessible by the cloud system user through the account of the cloud system user in the cloud system (see Mc Erlean para. 0027 and Fig. 1: cloud copy 102A; and see Mc Erlean para. 0025 and Fig. 1: synchronization of folders).

As to claim 12, see the rejection of claim 5 above.

As to claim 13, see the rejection of claim 6 above.

As to claim 14, see the rejection of claim 7 above.

As to claim 15, Mc Erlean teaches a computer program product for bidirectional content synching and collaboration (see Mc Erlean para. 0019-0020 and Fig. 1: a system for synchronization of content that supports collaboration between users), the computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor (see Mc Erlean para. 0010: the method of the invention is performed by a computer system having a processor and a computer-readable storage medium that stores a program for execution by the processor) of a content server operating behind a firewall in an enterprise computing environment (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the content server communicatively connected to a cloud system in a cloud computing environment that is separate from (see Mc Erlean para. 0022 and Fig. 1: cloud-based installation 120 is separate from on-premise installation 106), external to (see Mc Erlean para. 0025 and Fig. 1: cloud-based installation 120 is external to on-premises installation 106), and independent of the enterprise computing environment (see Mc Erlean para. 0022 and Fig. 1: the cloud-based installation is a second Content Management System (CMS) installation, i.e. it is independent of the first, on-premises CMS installation; and see Mc Erlean para. para. 0050 and Fig. 1: content node 102 in on-premise installation 106 and its cloud copy 102A in cloud-based installation 120 are both changed concurrently and simultaneously, i.e. the two installations operate independently), the instructions when translated by the processor perform:
triggered by an instruction from a content server user (see Mc Erlean para. 0030 and Fig. 1: user 112 accesses on-premise installation 106; and see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120) to share (see Mc Erlean abstract: the technique of the invention enables content to be shared) an item with a cloud system user (see Mc Erlean para. 0030 and Fig. 1: user 108 accesses cloud-based installation 120; and see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120), making a call to the cloud system (see Mc Erlean para. 0028 and Fig. 1: Automatic synchronization is achieved by on-premise installation 106 pushing changes to the cloud. Note: Mc Erlean’s pushing of synchronization changes from on-premise installation 106 to  cloud-based installation 120 corresponds to the claimed “call”), the item managed by the content server behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the call containing information identifying the content server user, the cloud system user, and the item (see Mc Erlean para. 0040 and Fig. 3: the system communicates change information that includes information about the users that made changes and the content that was changed), wherein, responsive to the call from the content server (see Mc Erlean para. 0028 and Fig. 1: Automatic synchronization is achieved by on-premise installation 106 pushing changes to the cloud), the cloud system stores a version of the item for an account of the content server user in the cloud system (see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120), the version of the item in the cloud system accessible by the cloud system user through an account of the cloud system user in the cloud system (see Mc Erlean para. 0030 and Fig. 1: external user 108 accesses cloud copy 102A via cloud-based installation 120), wherein the item is not locked by the content server such that the content server user and the cloud system user can collaborate on the item contemporaneously (see Mc Erlean para. 0050 and Fig. 1: content node 102 and its cloud copy 102A are both changed concurrently and simultaneously), and wherein, responsive to the cloud system user modifying the version of the item shared by the content server user, the cloud system generates an event describing the modifying of the version of the item by the cloud system user (Note: In accordance with its definition in the relevant art, the term “event” is used to refer to a) an “activity that affects the records in a file14”, and b) the description of such activity as recorded in a log file15. Read in light of the instant specification16, the term “event” is interpreted according to the latter meaning.
See Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312), wherein the event is stored in the cloud system (see Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312) until the content server polls the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a computing device, either randomly or according to a predefined schedule17. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: CMS 106 pulling changes from cloud copy 102A on a periodic basis, as taught by Mc Erlean, corresponds to the claimed “content server polls the cloud system”; Note: Kline also teaches polling a cloud system, see Kline para. 0207);
sending, from behind the firewall, a polling request to the cloud system (see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds), wherein, responsive to the polling request, an event service of the cloud system (see Mc Erlean para. 0023: the system comprises services for managing content and metadata; Note: Kline also teaches this subject matter, see Kline para. 0207 and 0368) communicates the event describing the modifying of the version of the item by the cloud system user to the content server (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106);
updating an audit log to include the event (see Mc Erlean para. 0037 and Fig. 3: changes are stored in audit log 302); and
updating the item managed by the content server behind the firewall in the enterprise computing environment to reflect the modifying of the version of the item by the cloud system user (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106) such that the item managed by the content server in the enterprise computing environment is in sync with the version of the item in the cloud system (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106, in order to achieve automatic synchronization of content);
determining whether the item managed by the content server in the enterprise computing environment has been modified (see Mc Erlean para. 0037 and Fig. 3: changes to on-premises content 102 are stored in audit log 302);
responsive to the item managed by the content server in the enterprise computing environment having been modified, making a call to the cloud system with a delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A); wherein, responsive to the call, the cloud system updates the version of the item in the cloud system to reflect the delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A) such that the version of the item in the cloud system is in sync with the item managed by the content server in the enterprise computing environment (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A).
Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call to a cloud system.
However, Kline teaches:
making an application programming interface (API) call (see Kline para. 0447: network operations are performed using an API) to a cloud system (see Kline para. 0447: cloud computing environment).
Mc Erlean and Kline are analogous art at least to the extent that both relate to synchronization of data with the cloud in order to achieve cloud-based collaboration (see, for example, Mc Erlean para. 0019-0020, and Kline para. 0034-0035). Although Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call, Kline teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mc Erlean to include the teachings of Kline because it enables leveraging third-party solutions such as the Legion of Bouncy Castle APIs (see Kline para. 0404), a widely-used collection of cryptography APIs18, enhancing the security and interoperability of the system (see Kline para. 0404, 0417, and 0423).

As to claim 16, see the rejection of claim 2 above.

As to claim 17, see the rejection of claim 10 above.

As to claim 18, see the rejection of claim 5 above.

As to claim 19, see the rejection of claim 6 above.

As to claim 20, see the rejection of claim 7 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to bidirectional content synching and collaboration through external systems.
a.	copy. (n.d.) McGraw-Hill Dictionary of Scientific & Technical Terms, 6E. (2003). Retrieved March 10 2022 from https://encyclopedia2.thefreedictionary.com/copy
Teaches that the term “copy,” as used in communications, means “To reproduce information in a new location” (see page 1) .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 copy. (n.d.) McGraw-Hill Dictionary of Scientific & Technical Terms, 6E. (2003). Retrieved March 10 2022 from https://encyclopedia2.thefreedictionary.com/copy, discussed below under the heading “Additional Art Considered”
        2 “event”; FOLDOC: Free Online Dictionary of Computing; published 9 February 2000; retrieved 10 June 2021 from http://foldoc.org/event
        3 See Applicant’s published specification, U.S. PGPub. No. 20200117725 A1, para. 0009-0010
        4 Ibid.
        5 Sheldon, Tom; “Polling”; Linktionary.com: Networking Defined and Hyperlinked; Big Sur Multimedia; 2001; retrieved on 10 June 2021 from http://www.linktionary.com/p/polling.html
        6 Ibid.
        7 See "Implementing cryptography with Bouncy Castle APIs | PrimeKey"; accessed 18 November 2021 from https://www.primekey.com/solutions/implementing-cryptography/
        8 “event”; FOLDOC: Free Online Dictionary of Computing; published 9 February 2000; retrieved 10 June 2021 from http://foldoc.org/event
        9 See Applicant’s published specification, U.S. PGPub. No. 20200117725 A1, para. 0009-0010
        10 Ibid.
        11 Sheldon, Tom; “Polling”; Linktionary.com: Networking Defined and Hyperlinked; Big Sur Multimedia; 2001; retrieved on 10 June 2021 from http://www.linktionary.com/p/polling.html
        12 Ibid.
        13 See "Implementing cryptography with Bouncy Castle APIs | PrimeKey"; accessed 18 November 2021 from https://www.primekey.com/solutions/implementing-cryptography/
        14 “event”; FOLDOC: Free Online Dictionary of Computing; published 9 February 2000; retrieved 10 June 2021 from http://foldoc.org/event
        15 See Applicant’s published specification, U.S. PGPub. No. 20200117725 A1, para. 0009-0010
        16 Ibid.
        17 Sheldon, Tom; “Polling”; Linktionary.com: Networking Defined and Hyperlinked; Big Sur Multimedia; 2001; retrieved on 10 June 2021 from http://www.linktionary.com/p/polling.html
        18 See "Implementing cryptography with Bouncy Castle APIs | PrimeKey"; accessed 18 November 2021 from https://www.primekey.com/solutions/implementing-cryptography/